DETAILED ACTION
	The receipt is acknowledged of applicants IDS filed 06/09/2021; amendment, declaration under 37 CFR 1.132, and IDS, all filed 08/09/2021; request to correct or update the name of applicant under 37 CFR 1,46(c)(1), filed 08/25/2021; terminal disclaimers filed 09/14/2021; and terminal disclaimer field 09/15/2021.

	Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
The request to correct he name of applicant under 37 CFR 1.46(c)(1) by deleting the “,” from “Acer Therapeutics, Inc.” and change it to “Acer Therapeutics Inc.” has been accepted and entered. 

Terminal Disclaimer
The terminal disclaimer filed on 09/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application U.S. serial number 17/196,599 has been reviewed and is accepted. Further, the terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the  U.S. serial number 16/746,186 has been reviewed and is accepted. The terminal disclaimers have been recorded.

Reasons for Allowance
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Instant claim 1 is directed to a pharmaceutical composition for oral administration of sodium phenylbutyrate (NaPB) comprising a plurality of layered particles having a volume-based particle size distribution in which at least 90% of the layered particles in the plurality of layered particles are smaller than 500 µm, wherein the layered particles comprise (i) a seed core; (ii) a drug layer comprising NaPB; and (iii) a taste-mask coating comprising a polymer formed from dimethylaminoethyl methacrylate, butyl methacrylate, and methylmethacrylate, wherein the pharmaceutical composition comprises greater than 60% by total weight NaPB, and about 5% to 25% by total weight taste-mask coating. The closest prior art are Guffon and FR ‘129, that was discussed during the interview held on 07/13/2021 and recited in the copending applications 17/196,599 and 16/746,186. Guffon and FR ‘129 do not teach the claimed amount of NaPB of greater than 60% by total weight of the pharmaceutical composition. Rather Guffon teaches 48.3% NaPB based on total weight of the composition and FR ‘129 teaches 44.4% NaPB based on total weight of the composition. None of Folger, Appel, or Zala teaches NaPB or the high content of the active agent in the drug containing layer. Further, Guffon and FR ‘129 do not teach the instantly claimed taste masking 
The declaration under 37 CFR 1.132  of Dr. Christopher Schelling filed on 08/09/2021 shows that the instantly claimed pharmaceutical composition comprising the claimed structure and loaded with the bitter tasting NaPB in amount greater than 60% of the total weight of pharmaceutical composition and coated with the claimed taste masking coating, has significant patient tolerance and therefore ingested over longer period of time allowing more ingestion period of the pharmaceutical composition for 4-5 minutes without experiencing the bitter taste versus 10-30 seconds of the prior art pharmaceutical composition comprising less amount of the bitter tasting NaPB and comprising different coating than the claimed taste masking coating. This means the present composition represents 8-30 folds increase in the period of time over which the unpleasant taste of NaPB is masked despite of the higher content of NaPB in the composition (greater than 60% versus 44.4% or 48.3% of the prior art). The increase in the taste masking duration achieved by the present invention versus the prior art composition increases patient compliance especially young patients. Further, the instant pharmaceutical composition provided less side effects, e.g. headache, than the prior art pharmaceutical composition loaded with less amount of the bitter tasted NaPB and coated with different coating. The closest prior art does not teach the present invention and its unexpected effects.     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./